ORDER GRANTING MOTION TO DISMISS

The narrow issue before this Court is whether the Petitioner, Todd Hembree, has standing to bring this action as a citizen of the Cherokee Nation. The Respondents bring this Motion to Dismiss alleging the Petitioner lacks standing and suffers no individualized harm as required by the Mayes v. Thompson, JAT-95-15 and its progeny. The Court assumes ju*11risdiction under Article VII of the Cherokee Nation Constitution.
This Action requests an interpretation of CNCA § 2, regarding the issuance of an application to be married. The Respondents, both Cherokee citizens, obtained an application to be married from the District Court Clerk on May 13, 2004. Thereafter the JAT invoked a brief stay of proceedings during which time the Petitioner filed this action.
Petitioner argues that under Phillips v. Eagle JAT-98-09 and its interpretation of the standing doctrine, he is entitled to maintain this action.
The Court FINDS that the Petitioner, Todd Hembree, has failed to show that he will suffer individualized harm and that he, therefore lacks standing to maintain this action
IT IS THEREFORE ORDERED that the Respondents’ Motion to Dismiss is GRANTED.